                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


JERMAINE A. HAMPTON,

                      Plaintiff,

               v.                                           Case No. 20-C-896

CHRYSTAL MELI, et al.,

                      Defendants.


                                            ORDER


       Plaintiff Jermaine A. Hampton, who is representing himself, is proceeding with claims that

defendants Dr. Syed, Dr. Cheryl Jeanpierre, and Health Service Unit Manager Chrystal Meli were

deliberately indifferent to his on-going complaints of extreme pain in his extremities at the

Waupun Correctional Institution. Dkt. No. 60 at 5. On April 12, 2021, the defendants filed a

motion for partial summary judgment based on Hampton’s failure to exhaust administrative

remedies prior to filing this lawsuit. Dkt. No. 82. The defendants assert that Hampton only

exhausted one of the claims in this lawsuit, that Meli intentionally delayed his neurosurgery

appointment between February 21, 2019, and August 2020. Dkt. No. 83. They assert that the

remainder of the defendants and claims should be dismissed from the lawsuit based on failure to

exhaust administrative remedies. Id. The defendants also ask the Court to “clarify” that Hampton

may only proceed with one claim in this case. Id. at 17.

       The Court subsequently entered a notice and order reminding Hampton to file his response

to the motion by May 12, 2021. Dkt. No. 87. The Court instructed Hampton to respond to each

of the proposed findings of fact by agreeing with each proposed fact or explaining why he disagrees




         Case 2:20-cv-00896-WCG Filed 04/21/21 Page 1 of 3 Document 89
with a particular proposed fact; it told him to support every disagreement by citing to evidence.

Id. The Court also instructed Hampton to respond to the legal arguments in the brief. Id.

       On April 19, 2021, Hampton filed a letter with the Court regarding the defendants’ motion

for partial summary judgment. Dkt. No. 88. In the letter, Hampton states that he is “in agreement

with the state on only proceeding on the claim against Chrystal Meli.” Dkt. No. 88. He asks the

Court to “release” Dr. Syed and Dr. Jeanpierre from this case.           Id.   The Court has also

independently reviewed the defendants’ motion, brief in support, undisputed facts, and other

supporting evidence and concludes that the defendants are entitled to the relief they seek. See Dkt.

Nos. 82-86. Accordingly, the Court will grant the defendants’ motion for partial summary

judgment and will dismiss Dr. Syed and Dr. Jeanpierre from this case. The Court notes that

Hampton may only proceed against Meli on a claim that she intentionally delayed his neurosurgery

appointment between February 21, 2019, and August 2020. To the extent there are other claims

against Meli, those claims will be dismissed as well.

       Hampton also asks the Court to “accept [his] earlier motion for appointment of counsel.”

Dkt. No. 88. The Court will construe this as a renewed request for appointment of counsel. But

as the Court explained in its prior order denying his motion to appoint counsel, see Dkt. No. 75, to

prevail on a renewed request for appointment of counsel, Hampton must describe how his

circumstances have changed such that he is now unable to competently represent himself.

Hampton has not provided any information on how his circumstances have changed since the last

order denying his motion to appoint counsel. The Court will therefore deny his renewed request

for appointment of counsel without prejudice.

       IT IS THEREFORE ORDERED that the defendants’ motion for partial summary

judgment based on failure to exhaust administrative remedies (Dkt. No. 82) is GRANTED.



                                                 2

         Case 2:20-cv-00896-WCG Filed 04/21/21 Page 2 of 3 Document 89
        The Court CLARIFIES that the plaintiff may only proceed against Meli on a claim that

she intentionally delayed his neurosurgery appointment between February 21, 2019, and August

2020.

        IT IS FURTHER ORDERED that Dr. Syed and Dr. Jeanpierre, along with any other

claims against Meli, are DISMISSED from this case.

        IT IS FURTHER ORDERED that the plaintiff’s renewed request for appointment of

counsel (Dkt. No. 88) is DENIED without prejudice.

        Dated at Green Bay, Wisconsin this 21st day of April, 2021.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge




                                               3

         Case 2:20-cv-00896-WCG Filed 04/21/21 Page 3 of 3 Document 89
